Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to AFCP remarks filed 12/29/2021.
Response to Amendment
2.	Claims 20, 22, 28-30, 33-40 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 20-40 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A method implemented by one or more processors, comprising: 
receiving an indication of an interactive dialog application and a state map from a graphical state application for a user-created customized interactive dialog application, 
wherein the state map includes custom states, custom state transitions, and defines at least one preconfigured sub-dialog that is invokable in each of the custom states, 
wherein each of the custom states define custom state information for a corresponding one of the custom states, 
wherein each of the custom state transitions define custom state transition information from a corresponding one of the custom states, and 
preconfigured sub-dialog in any of the custom states causes: 
storing an indication of the custom state in which the preconfigured sub-dialog was invoked, 
performing the preconfigured sub-dialog, and 
when the preconfigured sub-dialog is concluded, using the stored indication to return to the custom state in which the preconfigured sub-dialog was invoked; 
generating a customized configuration description based on the custom states, the custom state transitions, and the preconfigured sub-dialog.

Regarding claim 20 Siddall, the closest art of record, teaches A method implemented by one or more processors (abstract: method for…defining a reactive agent of a digital personal assistant running on the computing device; multi-turn dialog flow defining a plurality of states…may be generated using graphical user interface; 5: computing device that includes processing unit; 6-7), comprising: 
receiving an indication of an interactive dialog application and a state map from a graphical state application for a user-created customized interactive dialog application (abstract; 5-7; 17), 
wherein the state map includes custom states, custom state transitions (5; 7; 17 generating reactive agent definitions using a reactive agent development environment (RADE); use one or more graphical user interface for building explicit representation of a multi-turn dialog flow, including…one or more states, transitions between states), and 29 state…could have its own sub-dialog flow; 30 phrase), 
wherein each of the custom states define custom state information for a corresponding one of the custom states (5; 7; 17; 29 state information), 
wherein each of the custom state transitions define custom state transition information from a corresponding one of the custom states (5; 7; 17; 29 state transition information), and 
wherein invoking the sub-dialog in any of the custom states causes: 
[storing an indication of the custom state in which the sub-dialog was invoked,] performing the sub-dialog, and when the sub-dialog is concluded, [using the stored indication to] return to the custom state in which the sub-dialog was invoked (29 state…could have its own sub-dialog flow – allowing for sub-dialog flow to be traversed in similar manner as custom state dialog flow); 
generating a customized configuration description based on the custom states, the custom state transitions, and the sub-dialog (abstract; 5; 7; 17 generating reactive agent); 
subsequent to generating the customized configuration description: 
receiving natural language input provided via an assistant interface of a client device operated by an additional user (21: reactive agent refers to structure which may be used by digital personal assistant to implement response dialogs; may be activated by user input (voice command)); 
determining the natural language input references the interactive dialog application (21 voice command for applications); and  Page 2 of 12Attorney Docket No. ZS202-20590 Preliminary Amendment 

executing a customized interactive dialog application based on the customized configuration description (21), wherein executing the customized interactive dialog application comprises: 
generating multiple instances of output for rendering via the assistant interface during an interactive dialog between the additional user and the customized interactive dialog application (21 reactive agent may be used to provide responses during dialog session), 
wherein each of the multiple instances of output is for a corresponding one of multiple dialog turns of the interactive dialog during execution of the customized interactive dialog application (21), and 
wherein at least some of the multiple instances of output are generated using the custom states and custom state transitions of the customized configuration description and at least some of the multiple instances of output are generated by invoking the sub- dialog of the customized configuration description (21;
abstract; 5-7; 17; 21; 26-29; 39-51; fig 2A-2E (39 example user interface of RADE tool); fig 8-10 – where Siddall teaches customizing an agent, which includes states, transitions, and sub-dialog; and utilizing the customized agent to perform actions for applications).  

figure 3, 4C, 5A, 51; 57; 68; 71; 73 subtask module – a preconfigured package that can be added to a custom state/task).

However the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 20.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655